DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Guay on 7/25/2022.
The application has been amended as follows:
1. (Currently Amended) An optical module with a thermoelectric cooler built-in stem, comprising: 
a first stem member for mounting a temperature controlled target device on a top face of the first stem member further having an annular resin mold portion therein, being molded with a resin in a cylindrical shape, whose outer lateral portion in a cylindrical shape directly receiving an influence of a temperature of external atmospheric air; 
a second stem member being placed on a side of a bottom face of the first stem member, and sandwiching, in-between the first stem member, a thermoelectric cooler for performing temperature control of the temperature-controlled target device; 
an insulating resin surrounding the thermoelectric cooler, and also being filled between the first stem member and the second stem member; 
a lead extending through the second stem member and interconnecting the first stem member, and also supplying an electrical signal to the temperature-controlled target device; and 
other leads than said lead which are extending through the second stem member, and are joined to an anode and a cathode being electrodes of the thermoelectric cooler, wherein 
the annular resin mold portion is formed to extend through the first stem member in an across-a-thickness direction thereof, whereby the first stem member is thermally separated into the first stem member’s outer lateral portion disposed outside of the annular resin mold portion in a ring and a first stem member’s inner lateral portion disposed inside of the annular resin mold portion in a ring; and also an entirety of the thermoelectric cooler is placed at a position directly below the inside of the annular resin mold portion in a ring.  
2. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 1, wherein a plurality of leads each extending through the first stem member and the second stem member is included for supplying an electrical signal to the temperature-controlled target device.
3. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 1, wherein 
the thermoelectric cooler includes a thermoelectric element taking on a support column, and substrates each for joining thereto the first stem member and the second stem member; and 
the thermoelectric cooler is connected to said other leads for supplying another electrical signal to the thermoelectric cooler by way of a connection-point portion.  
4. (Canceled) 
5. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 1, further comprising: a reinforcement rod provided for linking the first stem member and the second stem member to each other.  
6. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 1, wherein the first stem member has a structure for separating a portion on which a device to change its temperature is mounted, from a portion on which the device to change its temperature is not mounted.  
7. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 2, wherein 
the thermoelectric cooler includes a thermoelectric element taking on a support column, and substrates each for joining thereto the first stem member and the second stem member; and 
the thermoelectric cooler is connected to said other leads for supplying another electrical signal to the thermoelectric cooler by way of a connection-point portion.  
8. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 2, further comprising: a reinforcement rod provided for linking the first stem member and the second stem member to each other.  
9. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim 3, further comprising: a reinforcement rod provided for linking the first stem member and the second stem member to each other.  
10. (Currently Amended) The optical module with a thermoelectric cooler built-in stem as set forth in claim [[4]] 6, further comprising: a reinforcement rod provided for linking the first stem member and the second stem member to each other.
Allowable Subject Matter
Claims 1-3, 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine an optical module with two stem members sandwiching a thermoelectric cooler between them, lead pins protruding through one and both stems to contact the TEC and the device to be cooled that is placed on the top stem. The TEC and the space between the stems being filled with resin. The top stem also including a resin ring in a cylindrical shape extending through the entire thickness of the stem, that separates the top stem into outer and inner regions, the outer region is in contact with external atmospheric air and the inside region is in contact with the TEC. These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figs 1 and 3 of JPH08125282 are considered to be the closest prior art, however they do not disclose the resin ring 22 to be in a cylindrical shape, the insulating resin around the TEC, the lead pins protruding through both stems and the outer region to be in contact with external atmospheric air.
Applicant’s attention is drawn to the references cited on form PTO-892 which lists other references with similar features as the invention. However, none of them disclose all the features of the allowable claims.	
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828